Case 6:18-bk-14917-SC        Doc 31 Filed 10/09/18 Entered 10/09/18 12:34:21                  Desc
                              Main Document    Page 1 of 2


 1 A. Cisneros
   3403 Tenth Street, Suite 714
 2 Riverside, California 92501
   Telephone: (951) 682-9705
 3 Facsimile: (951) 682-9707                                        FILED & ENTERED
   Email: amctrustee@mclaw.org
 4
                                                                          OCT 09 2018
 5 Chapter 7 Trustee
                                                                     CLERK U.S. BANKRUPTCY COURT
 6                                                                   Central District of California
                                                                     BY craig      DEPUTY CLERK

 7

 8                           UNITED STATES BANKRUPTCY COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10                                      RIVERSIDE DIVISION

11 In re:                                               Case No. 6:18-bk-14917-SC

12 HAO WANG,                                            Chapter 7

13                               Debtor.                ORDER EXTENDING DEADLINE WITHIN
                                                        WHICH THE CHAPTER 7 TRUSTEE OR
14                                                      THE OFFICE OF THE UNITED STATES
                                                        TRUSTEE MAY FILE AN OBJECTION TO
15                                                      DEBTOR’S DISCHARGE PURSUANT TO
                                                        11 U.S.C § 727
16

17                                                      HEARING DATE:
                                                        DATE: October 9, 2018
18                                                      TIME:  11:00 AM
                                                        CTRM: 126
19                                                             U.S. Bankruptcy Court
                                                               3420 Twelfth Street
20                                                             Riverside, CA 92501

21

22

23

24          The Motion to Extend Deadline Within Which the Chapter 7 Trustee or the Office of the

25 United States Trustee May File an Objection to Debtor’s Discharge Pursuant to 11 U.S.C. § 727

26 (“Motion”) filed on September 14, 2018 as Docket No. 22 by A. Cisneros, chapter 7 trustee
27 (“Trustee”), came on for hearing on October 9, 2018 at 11:00 a.m., the Honorable Scott C.

28 Clarkson presiding. Based on the Court’s tentative, no appearances were necessary.

                                                    1
Case 6:18-bk-14917-SC          Doc 31 Filed 10/09/18 Entered 10/09/18 12:34:21                Desc
                                Main Document    Page 2 of 2


 1                 The Court having reviewed and considered the Motion; having determined that

 2 same was appropriate under the facts and circumstances; and good cause appearing therefore,

 3 Orders as follows:

 4                 IT IS HEREBY ORDERED:

 5                 1.        The Motion is approved;

 6                 2.        The deadline within which the Chapter 7 Trustee or the Office of the United

 7                           State Trustee (“OUST”) may object to the Debtor’s discharge pursuant to 11

 8                           U.S.C. § 727 is extended sixty (60) days from entry of this order; and

 9                 3.        Said extension shall only apply to the OUST and the Trustee.

10                                                     ###

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     Date: October 9, 2018
27

28

                                                        2
